
	

113 SRES 114 ATS: To authorize testimony, documents, and representation in United States v. Renzi, et al.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 114
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony, documents, and
		  representation in United States v. Renzi, et al.
	
	
		Whereas, in the case of United States v. Renzi, et al.,
			 Case No. 08–212, pending in Arizona federal district court, the prosecution and
			 defense have requested the production of documents and employee testimony from
			 the offices of Senator John McCain and former Senator Jon Kyl;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Office of Senator John
			 McCain and the former Office of Senator Jon Kyl are authorized to produce
			 relevant documents and employee testimony in the case of United States v.
			 Renzi, et al., except concerning matters for which a privilege should be
			 asserted.
		2.The
			 Senate Legal Counsel is authorized to represent current and former employees of
			 the offices of Senators McCain and Kyl in connection with the production of
			 evidence authorized in section one of this resolution.
		
